Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about November 25, 1998, which, in an action to recover for personal injuries allegedly caused by a slippery floor on commercially leased premises, insofar as appealed from, denied *428defendants-appellants building owner’s and managing agent’s motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Issues of fact exist as to whether the allegedly hazardous condition of the floor preexisted the commercial tenant’s occupancy and whether such condition was the result of the negligent application of wax, raised by the tenant’s deposition testimony that it had the floor bleach-washed the day before the accident in order to remove preexisting finish that made the floor slippery. Concur — Rosenberger, J. P., Tom, Wallach and Mazzarelli, JJ.